TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 2, 2018



                                       NO. 03-17-00308-CV


                      Douglas Brannick and Joyce Brannick, Appellants

                                                  v.

    Aurora Loan Services, LLC; Aurora Bank, FSB; Nationstar Mortgage, LLC; and
   Citibank, N.A., as Trustee for Lehman XS Trustmortgage Pass-Through Certificates,
                                  Series 2006-7, Appellees




      APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on February 13, 2017. The Court’s

opinion and judgment dated July 13, 2018 are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.